Citation Nr: 0511215	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  04-04 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for arthritis of the left 
knee, hands, elbows and ankles, claimed as secondary to 
service connected bursitis of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1963 to March 
1967.

This case comes to the Board of Veterans'Appeals (Board) on 
appeal from an April 2003 decision by the RO in Columbia, 
South Carolina.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

The veteran claims that he has arthritis of the left knee, 
hands, elbows and ankles secondary to his service connected 
disability of bursitis of the right knee.  Service medical 
records from 1964 reflect that the veteran was seen several 
times for right knee pain and was hospitalized for treatment.  

In July 1971, he began to have constant pain in his right 
heel and migratory pain in his left medial malleolus and left 
knee.  The examiner noted treatment of multiple joint pain 
and diagnosed rheumatoid tendonitis.  In November 1971, the 
veteran was admitted to the VA hospital in Charleston where 
he complained of arthritis in multiple joints.  This 
treatment is less than five years following the veteran's 
release from active duty.

VA and private medical records dated from 1971 to 2003 
primarily reflect treatment for joint pain and inflammatory 
arthritis of the right and left lower extremities.

In a November 2003 VA examination, the examiner stated he saw 
no reason that the veteran's right knee pain was the 
precursor or cause of the arthritis in the subsequent joints.  
The examiner stated that whether the veteran has multi-joint 
osteoarthritis or some more exotic form of seronegative 
rheumatoid arthritis is unclear.  But, a hiatus of about 25 
years between the onset of the veteran's right knee pain in 
the 1960s and the onset of multiple joint pain in the 1980s 
makes it unlikely for multiple manifestations of a single 
condition.  The examiner stated that the veteran's work as a 
warehouse man on a concrete floor for 30 plus years was more 
likely the cause of the veteran's multi-joint osteoarthritis.  

It is unclear whether the VA examiner had the opportunity to 
review the veteran's entire claims folder.  Moreover, even 
though the examiner gave an opinion, he did not indicate 
whether aggravation of the veteran's non-service-connected 
disabilities is proximately due to or the result of his 
service-connected bursitis of the right knee.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995).  

In a May 2004 letter the veteran's wife indicates that the 
veteran received treatment for his right knee from a Dr. 
D.G.K and was admitted to Palmetto General Hospital (formerly 
Finger Clinic Hospital) in Marion South Carolina.  These 
records are not associated with the veteran's claims file.  
38 U.S.C.A. § 5103A (West 2002).

In view of the above, the Board finds that an addendum to the 
November 2003 VA examination is warranted.  38 U.S.C.A. § 
5103A (d) (West 2002).  

In May 2004, while the veteran's appeal was pending, 
additional evidence was submitted to the Board that had not 
previously been considered by the RO.  Because the veteran 
has not waived initial RO consideration of this evidence, the 
matter is remanded to the RO for further action.  See 38 
C.F.R. § 20.1304(a) (2004); Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Since this case is being remanded for other reasons, 
the RO should review the additional May 2004 evidence 
received by the Board.

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should furnish the veteran 
with the appropriate release of 
information forms in order to obtain any 
additional private and VA medical records 
pertaining to diagnosis and treatment of 
the veteran's arthritic joint 
disabilities not previously submitted.  
In particular, the RO should attempt to 
obtain medical records from Dr. D.G.K. 
and Palmetto General Hospital identified 
in a May 2004 letter from the veteran's 
wife.  

2.  The RO should request the VA medical 
facility in Columbia, South Carolina to 
furnish any additional medical records 
pertaining to treatment for arthritis 
and/or joint disease covering the period 
from May 2003 to the present.

3.	 Thereafter, the RO should forward the 
veteran's
claims folder to the VA examiner who 
conducted the November 2003 examination 
for an addendum (if not available, then 
to another rheumatoid arthritis 
specialist).  The examiner is requested 
to review the claims folder, to include 
the evidence received into the record 
subsequent to the November 2003 
examination.  

The examiner's attention is directed to 
the May 2004 letters from Dr. N.K and the 
veteran's spouse.  Following the review 
of the claims the examiner is requested 
to render an opinion to render an opinion 
as to whether it is as likely as not (50 
percent probability or greater) that some 
type of inflammatory arthritis was 
initially manifested in service or within 
a year thereafter?  If no, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not (50 percent probability or greater) 
that the service connected disability 
bursitis of the right knee aggravates any 
joint disorder.  A complete rationale for 
any opinion expressed should be included 
in the addendum.  If the examiner desires 
another examination ot should be 
conducted.                                                                                             

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statemen                         
t of the case, and given an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




